Title: Eulogy on Nathanael Greene, [4 July 1789]
From: Hamilton, Alexander
To: 



[New York, July 4, 1789]

Eulogium on the late Major General Greene
There is no duty that could have been assigned to me by this Society, which I should execute with greater alacrity than the one I am now called upon to perform. All the motives capable of interesting an ingenuous and feeling mind conspire to prompt me to its execution. To commemorate the talents virtues and exploits of great and good men is at all times a pleasing task to those, who know how to esteem them. But when such men to the title of superior merit join that of having been the defenders and guardians of our country—when they have been connected with us as companions in the same dangers, sufferings, misfortunes and triumphs—when they have been allied to us in the still more endearing character of friends—we recal the ideas of their worth with sensations, that affect us yet more nearly, and feel an involuntary propensity to consider their fame as our own. We seem to appropriate to ourselves the good they have acquired, and to share in the very praise we bestow.
In entering upon a subject in which Your feelings as well as my own are so deeply concerned—however it might become me to follow examples of humility—I shall refrain from a practice perhaps not less laudable, than it is common—I cannot prevail upon myself to check the current of your sensibility by the cold formalities of an apology for the defects of the Speaker. These can neither be concealed nor extenuated by the affectation of diffidence: Nor even by the genuine concessions of conscious inability. Tis your command, and the reverence we all bear to the memory of him of whom I am to speak, that must constitute my excuse and my claim to your indulgence. Did I even possess the powers of Oratory, I should with reluctance attempt to employ them upon the present occasion. The native brilliancy of the diamond needs not the polish of art: The conspicuous features of preeminent merit need not the coloring pencil of imagination nor the florid decorations of Rhetoric.
From you who knew and loved him, I fear not the imputation of flattery or enthusiasm when I indulge an expectation that the name of Greene will at once awaken in your minds the images of whatever is noble and estimable in human nature. The fidelity of the portrait I shall draw will therefore have nothing to apprehend from your sentence. But I dare not hope that it will meet with equal justice from all others or that it will intirely escape the cavils of ignorance and the shafts of envy. For high as this great man stood in the estimation of his Country, the whole extent of his worth was little known. The situations in which he has appeared though such as would have measured the faculties and exhausted the resources of men who might justly challenge the epithet of great, were yet incompetent to the full display of those various rare and exalted endowments, with which nature only now and then decorates a favorite as if with intention to astonish mankind.
As a man the virtues of Greene are admitted; as a patriot he holds a place in the foremost rank; as a statesman he is praised; as a soldier he is admired. But in the two last characters especially in the last but one his reputation falls far below his desert. It required a longer life and still greater opportunities to have enabled him to exhibit in full day the vast, I had almost said the enormous powers of his mind. The termination of the American war not too soon for his wishes nor for the welfare of his country, but too soon for his glory, put an end to his military carreer. The sudden termination of his life cut him off from those scenes, which the progress of a new immense and unsettled empire could not fail to open to the complete exertion of that universal and pervading genius, which qualified him not less for the senate, than for the field.
In forming our estimate, nevertheless of his character, we are not left to supposition and conjecture. We are not left to vague indications or uncertain appearances which partiality might varnish or prejudice discolour. We have a succession of deeds as glorious as they are unequivocal to attest his greatness and perpetuate the honors of his name.
It is an observation as just as it is common that in those great revolutions which occasionally convulse society human nature never fails to be brought forward in its brighest as well as in its blackest colors: And it has very properly been ranked not among the least of the advantages which compensate for the evils they produce, that they serve to bring to light talents and virtues which might otherwise have languished in obscurity or only shot forth a few scattered and wandering rays. Nathaniel Greene descended from reputable parents, but not placed by birth in that elevated rank, which under a monarchy is the only sure road to those employments, that give activity and scope to abilities, must in all probability have contented himself with the humble lot of a private citizen, or at most with the contracted sphere of an elective office, in a colonial and dependent government, scarcely conscious of the resources of his own mind, had not the violated rights of his country called him to act a part on a more splendid and a more ample theatre. Happily for America he hesitated not to obey the call. The vigor of his genius corresponding with the importance of the prize to be contended for, overcame the natural moderation of his temper; and though not hurried on by enthusiasm, but animated by an enlightened sense of the value of free government, he chearfully resolved to stake his fortune his hopes his life and his honor upon an enterprise of the danger of which he knew the whole magnitude in a cause which was worthy of the toils and of the blood of heroes.
The sword having been appealed to at Lexington as the Arbiter of the controversy between Great Britain & America, Greene shortly after marched at the head of a Regiment to join the American forces at Cambrige; determined to abide the awful decision.
He was not long there before the discerning eye of the American Fabius marked him out as the object of his confidence. His abilities intitled him to a preeminent share in the Councils of his Chief. He gained it and he preserved it amidst all the chequered varieties of military vicissitude, and in defiance of all the intrigues of jealous and aspiring rivals.
As long as the measures which conducted us safely through the first most critical stages of the war shall be remembered with approbation— As long as the enterprises of Trenton and Princeton shall be regarded as the dawnings of that bright day, which afterwards broke forth with such resplendent lustre—As long as the almost magic operations of the remainder of that memorable Winter distinguished not more by these events than by the extraordinary spectacle of a powerful army straitened within narrow limits by the phantom of a military force, and never permitted to transgress those limits with impunity, in which skill supplied the plan & means and disposition was the substitute for an army—As long I say as these operations shall continue to be the objects of curiosity and wonder—So long ought the name of Greene to be revered by a Grateful Country. To attribute to him a portion of the praise which is due as well to the formation as to the execution of the plans that affected these important ends, can be no derogation from that wisdom and magnanimity which knew how to select and embrace councils worthy of being pursued. The Counsels of a Henry were never tarnished by the obligations he acknowleged to a Sully.
It would be an unpleasing task and therefore I forbear to lift the veil from off those impotent Councils, which by a formal vote had decreed an undisturbed passage to an enemy retiring from the fairest fruits of his victories to seek an asylum from impending danger, disheartened by retreat, dispirited by desertion, broken by fatigue, retiring through woods defiles and morasses in which his discipline was useless, in the face of an army superior in numbers, elated by pursuit and ardent to signalise their courage. Tis enough for the honor of Greene to say that he left nothing unessayed to avert and to frustrate so degrading a resolution. And it was happy for America that the man, whose reputation could not be wounded without wounding the cause of his Country, had the noble fortitude to rescue himself and the army he commanded from the disgrace with which they were both menaced by the characteristic imbecility of a Council of War.
Unwilling to do more than merely to glance at a scene in which the meritorious might be involved with the guilty in promiscuous censure here let me drop the Curtain and invite You to accompany me to the Heights of Monmouth. There let me recall to your indignant view the flower of the American infantry flying before an enemy that scarcely dared to pursue—vanquished without a blow—vanquished by their obedience to the command of a leader who meditated their disgrace. Let me contrast with this the conduct of your Greene—the calm intrepidity and unshaken presence of mind with which he seconded the dispositions of his General to arrest the progress of the disorder and retrieve the fortune of the day. Let me recall to your recollection that well timed and happy movement on the left of the enemy by which he so materially contributed to deciding the dubious event of the conflict and turning the hesitating scale of victory.
From the heights of Monmouth I might lead you to the plains of Springfield there to behold the Veteran Knyphaussen at the head of a veteran army baffled and almost beaten by a general without an army—aided or rather embarrassed by small fugitive bodies of volunteer militia, the mimicry of soldiership!
But it would ill become me to detain you in the contemplation of objects diminutive in comparison with those that are to succeed. Hitherto we have seen the illustrious Greene acting in a subordinate capacity the faint glimmerings of his fame absorbed and lost in the superior rays of a Washington. Happy was it for him to have been called to a more explicit station. Had this never been the case, the future historian perplexed between the panygeric of friends and the satire of enemies might have doubted in what colors to draw his true character. Accident alone saved a Greene from so equivocal a fate; a reflection which might damp the noble ardor of emulation and check the towering flight of conscious merit.
The defeat of Campden and the misfortune of Gates opened the carreer of victory and of Glory to Greene. Congress having resolved upon a successor to the former the choice was left to the Commander in Chief and fell upon the latter. In this destination, honorable in proportion as it was critical, he acquiesced with the mingled emotions of a great mind—impelled by a sense of duty—allured by the hope or fame—apprised of the danger and precariousness of the situation, yet confident of its own strength and animated by the magnitude of the object for which it was to be exerted.
Hence forth we are to view him on a more exalted eminence. He is no longer to figure in an ambiguous or secondary light—He is to shine forth the artificer of his own glory—the leader of armies and the deliverer of states!
To estimate properly the value of his services it is necessary to recur to the situation of the Southern extremity of the Union at the time he entered upon the command in that Quarter—Georgia and South Carolina subdued and overrun, the spirit of their people dejected and intimidated, the flame of resistance scarcely kept alive by the transient gleams of a few expiring embers: North Caroliana distracted by the still recent effects of internal commotion, dreading the hostility of a considerable part of its own citizens, the depending for its exertions on the tried valour and patriotism of the rest more than on the energy of a feeble and ill organised government: Virginia debilitated by the excessive efforts of its early zeal and by the dissipation of its revenues and forces in domestic projects incumbered by a numerous body of slaves bound by all the laws of injured humanity to hate their Masters—deficient in order and vigour in its administration—and relying wholly for immediate defence against threatened invasion on the resources of a Country extensive populous and fertile to be put in motion by the same ardent and magnanimous spirit which first lighted up the opposition to Great Britain and set the glorious example of resistance to America.
In such a situation what was to be hoped? What was to be hoped from a General without troops without magazines, without money? A man of less depth of penetration or force of soul than Greene would have recoiled at the prospect; but he far from desponding undertook the arduous task with firmness—with a firmness which was the result of a well informed estimate of a situation perilous but not desperate. He knew how much was to be expected from the efforts of men contending for the rights of man. He knew how much was to be performed by capacity courage and perseverance.
Not to be disconcerted by the most complicated embarrassments nor the most discouraging prospects, he began before he entered upon the duties of the field by adjusting the outlines of the plan which was to regulate his future conduct; a plan conceived with so much wisdom and so perfect a judgment of circumstances, that he never had occasion to depart from it in the progress of his subsequent operations. This alone might suffice to form the eulogium of his genius and to demonstrate that he was an accomplished master in the science of military command!
His next care was to endeavour to impress the neighbouring states with a proper sense of their situation in order to induce them with system and effect to furnish the succors of which he stood in need. To urge the collection and accelerate the arrival of these as well as to repel any invasion to which the state might be exposed, he stationed in Virginia the Baron De Steuben an officer who merited and possessed his confidence; and having made these preliminary arrangements he hastened to put himself at the head of the inconsiderable remains of the Southern army, which he joined at Charlotte on the borders of North Carolina destitute of every thing but courage and an unconquerable attachment to the cause they had espoused.
To enter into a particular detail of the operations by which the Southern states were rescued from conquest and desolation, and the last project of Britain for the subjugation of America frustrated would be to assume the Province of the historian. This neither the occasion, nor any reasonable claim to your indulgence would justify. A general sketch is all that can with propriety be attempted & shall lim⟨it⟩ my endeavours.
To supply a necessitous army by coertion and yet maintain the confidence and good will of the coerced, this was among the first and not the least of the difficulties to be surmounted. But delicate and difficult as was the task it was neverthess accomplished. Conducted with system moderation and Equity, even military exactions lost their rigor and Freemen venerated the hand that reluctantly stripped them of their property for their preservation.
Having concerted the arrangements requisite to this end, Greene, without further delay, entered upon that busy complicated and extraordinary scene, which may truly be said to form a phœnomenon in war—a sience which almost continually presents us on the one hand with victories ruinous to the Victors, on the other with retreats beneficial to the vanquished—which exhibits to our admiration a commander almost constantly obliged to relinquish the field to his adversary, yet as constantly making acquisitions upon him, beaten today tomorrow without a blow compelling the conqueror to renounce the very object for which he had conquered and in a manner to fly from the very foe he had subdued.
Too weak with his collected strength to dispute the field with an enemy superior both in numbers and discipline and urged by the necessity of giving activity to the natural force of the Country by rousing the inhabitants from the state of despondency into which they had sunk with the prospect of succour and protection: Greene divided his little army into two parts one of which he sent under Morgan into the Western extremities of North Carolina & with the other marched to Hicks Creek in
This movement had the desired effect. The appearance of aid magnified by advantages opportunely gained (though unimportant in themselves) rekindled the ardor of patriotic hope in the breasts of many, who had begun to despair, and emboldened them to resume their arms and again to repair to the standard of liberty.
Sensible of the importance of counteracting this policy of the American General, The British Commander hesitated not about the part he should act. Directing his first attention towards the detachment under Morgan and meditating a decisive blow against that corps he committed the execution of the enterprise to Lieutenant Colonel Tarleton at the head of a thousand veterans. Tarleton hitherto not less the favourite of fortune, than of his chief, hastened to perform the welcome duty—anticipating an easy triumph over foes inferior both in numbers and discipline—and dreaming not of the reverse which was destined to confound his hopes and even to sully the lustre of his former fame. In the very grasp of victory, when not to combat but to slaughter, seemed all that remained to be done, the forward intrepidity of a Washington seconded by the cool determined bravery of a Howard snatched the trophy from his too eager and too exulting hand—He was discomfited and routed. The greater part of his followers were either killed or taken, and the remaining few with himself were glad to find safety in flight. Here first the bright dawn of prosperity began to dispel that gloomy cloud which had for some time lowered over the Southern Horison!

Thunderstruck at so unexpected a disaster and ill able to spare so considerable a part of his force, Cornwallis resolved at every sacrifice to attempt the recovery of his captive troops. The trial of skilful exertion between the generals and of patient fortitude between the troops to which that attempt gave occasion was such as to render it difficult to pronounce to whom the palm of merit ought to be decreed. Abandoning whatever might impede the celerity of his motions Cornwallis began and urged the pursuit of the detachment under Morgan with a rapidity seldom equalled never surpassed. While on the other hand the provident and active Greene spared no exertion to disappoint his enterprising adversary. Anxious for the security of that detachment with their prisoners and desirous of effecting a reunion of his forces, now rendered necessary by a change of circumstances, he gave instant orders for the march of the body under his immediate command to Guilford Court House and hastened in person through the country a hundred and fifty miles to join General Morgan whom he came up with on the banks of the Catawba. Thus placed in front of the enemy he was the better able to counteract their immediate design and to direct the cooperation necessary to the intended junction. So well were his measures taken that he succeeded in both objects. The prisoners were carried off in safety and Guilford Court House the destined place of rendezvous received and reunited the two divisions of the American army.
Still however too weak to keep the field in the face of his enemy; a further retreat became inevitable. A resolution was accordingly taken to retire beyond the Dan. Here a new and not less arduous trial of skill ensued. To get between the American army and Virginia—intercept their supplies and reinforcements—and oblige them to fight on disadvantageous terms: This now became the object of Cornwallis. With this view he directed his march into the upper Country, where the Rivers were fordable with facility, flattering himself that the depth of the waters below and the want of boats would oppose insuperable obstacles to the expeditious passage of the American troops. To retard the progress of the British army was of course an indispensable policy on the part of Greene. For this purpose he practiced every expedient, which a mind full of resource could devise. And so efficacious were the expedients he adopted that surmounting all the impediments in his way he completed his retreat across the Dan without loss of men baggage or stores.
Such nevertheless was the energy of the pursuit that in crossing the three principal Rivers the Catawba the Yadken and the Dan the British troops in a manner trod upon the Heels of the American. In the passage of the last of the three, the van of the enemy’s army reached one shore almost at the very moment that the rear of ours landed on the opposite. Cornwallis upon this occasion, imitating Charles the 12th of Sweden, when the celebrated Schulenburgh made good his retreat across the Oder in spite of the utmost efforts of that vigorous and enterprising monarch, might with propriety have exclaimed—This day at least Greene has conquered me! The art of retreating is perhaps the most difficult in the art of war. To have effected a retreat in the face of so ardent a pursuit, through so great an extent of country, through a country offering every obstacle, affording scarcely any resource, with troops destitute of every thing who a great part of the way left the vestiges of their march in their own blood, to have done all this (I say) without loss of any kind may without exaggeration be denominated a master piece of military skill and exertion.
Disappointed in his first aim Cornwallis now retired from the Dan to Guilford Court House. Having driven the American army out of North Carolina, he flattered himself that his efforts would at least be productive of the advantage of an accession of force by encouraging the numerous royalists of that state to repair to his standard. Greene not without apprehensions that the hopes of his Competitor in this respect might be realized lost not a moment, after receiving a small reinforcement from Virginia, in recrossing the Dan to take post in the vicinity of the British army and interrupt their communication with the Country. Three weeks passed in a constant scene of military manoevre: Cornwallis eagrally striving to bring his antagonist to a action; and Greene adroitly endeavouring to elude it, yet without renouncing such a position as would enable him to prevent both supplies and reinforcements. On this occasion he played the part of a Turenne and he played it with complete success. The relative position which he took and maintained and the tragical fate of a body of royalists intercepted in their way to the British army distroyed every prospect of that aid which they not without reason had promised themselves from their adherents in North Carolina.
Virginia in the mean time awakened by the presence of danger exerted herself to reinforce the American army. Greene speedily finding himself in a condition to outnumber his adversary resolved to offer that battle which he had hitherto declined. He considered that in the existing circumstances a defeat must be to the enemy absolute ruin; while to him from his superiority in Cavalry united with other advantages it could be nothing more than a partial misfortune and must be compensated at a price which the enemy could not afford to pay for it.
The two armies now equally willing to try the fortune of a battle met and engaged near Guilford Court house. All that could be expected from able disposition towards ensuring success promised a favourable issue to the American arms. But superior discipline carried it against superior numbers and superior skill. Victory decreed the glory of the combat to the Britains; but Heaven confirming the hopes of Greene decreed the advantage of it to the Americans. Greene retired: Cornwallis kept the field. But Greene retired only three miles and Cornwallis in three days abandonning the place where the laurels he had gained were a slender compensation for the loss he had suffered, withdrew to Wilmington on the sea Coast. This Victory cost him a large proportion of the flower of his army; and it cost him a Webster.
Here occured the problem on the right solution of which depended the fame of Greene and the fate of the Southern states. There was every probability that the next movement of Cornwallis would be toward a junction with Arnold for the invasion of Virginia. Was the American General to keep pac[e] with his adversary in his Northern Carrier in order to resist his future enterprises? Or was he to return into the field he had lately left to endeavour to regain what had been there lost? The first as the most obvious and in a personal light the least perilous course would have been thought most eligible by an ordinary mind. But the last as the wisest though to his own reputation the most hazard appeared preferable to the comprehensive eye and enterprising spirit of a Greene.

On the one hand he concluded justly that Virginia might safely be trusted to her own strength and resources, and to the aid which if necessary she might derive from the North against all the force which the enemy were then able to employ in that quarter. On the other hand he foresaw that if South Carolina & Georgia should be abandonn[e]d to the situation in which they then were they would quickly have abandonned themselves to dispair would have lost even the spirit of opposition and might have been rendered in several respects subservient to the future progress of their Conqueror. Under these impressions he determined to return into South Carolina to attempt the recovery of that and its neighbouring state.
This was one of those strokes that denote superior Genius and constitute the sublime of war. ’Twas Scipio leaving Hannibal in Italy to overcome him at Carthage!
The success was answerable to the judicious boldness of the design. The enemy were divested of their acquisitons in South Carolina and Georgia with a rapidity which if not ascertained, would scarcely be credible. In the short space of two months all their posts in the interior of the Country were reduced. The perseverance courage enterprise and resource displayed by the American General in the course of these events commanded the admiration even of his enemies. In vain was he defeated in one mode of obtaining his object; another was instantly substituted that answered the end. In vain was he repulsed from before a besieged fortress; he immediately found other means of compelling its defenders to relinquish their stronghold. Where force failed, address and stratagem still won the prize.
Having deprived the enemy of all their posts in the interior of the Country and having wasted their forces in a variety of ways, Greene now thought himself in a condition to aim a decisive blow at the mutilatd remains of the British army and at least to oblige them to take refuge within the lines of charles Town. With this view he collected his forces into one body and marched to give battle to the enemy then stationed at the Springs of Eutaw. A general action took place. Animated obstinate and bloody was the contest. The front line of the American army, consisting of Militia, after beginning a brisk attack began to give way. At this critical and inauspicious juncture Greene with that collected intrepidity which never forsook him gave orders to the second line composed of Continentals to advance to the charge with trailed arms. This order enforced by example and executed with matchless composure and constancy could not fail of success. The British Veterans shrunk from the American Bayonet. They were routed and pursued a considerable distance. Numbers of them fell into the hands of their pursuers and the remainder were threatened with a similar fate. When arriving at a Position which with peculiar advantages invited to a fresh stand; they rallied and renewed the action. In vain did the intrepid Washington at the head of the pursuing detachment redouble the efforts of his valour to dislodge them from this new station. He was himself wounded and made a prisoner and his followers in their turn compelled to retire.
But though the enemy by an exertion of bravery, which demands our esteem, saved themselves from the total ruin which was ready to overwhelm them; they had nevertheless received too severe a blow, to attempt any longer to maintain a footing in the open country. They accordingly the day following retreated towards Charles town; leaving behind them their wounded and a considerable quantity of arms. Here ended all serious offensive operations in the South! The predatory excursions which intervened between the battle of the Eutaw and the evacuation of Charles Town & Savannah deserve not a place in the catalogue of military achievements.
But before we take leave of a scene as honorable as it was advantageous to the American arms it behoves us to stop for a moment to pay the tribute of merited applause to the memory of that Gallant officer who at the head of the Virginia line fell in this memorable conflict. More anxious to the last about his Country than himself, in the very agonies of departing life he eagerly inquired which of the contending parties prevailed and having learnt that his countrymen were victorious—He like another Epaminondas yielded up his last breath in this noble exclamation. Then do I die contented. Heroic Campbell how enviable was such a death!
The evacuation of the two capitals of South Carolina and Georgia intirely restored those states to their own governments and laws. They now hailed the Illustrious Greene as their defender and deliverer. Their gratitude was proportioned to the extent of the benefits resulting from his services nor did it shew itself in words only but was manifested by acts that did honor to their generosity. Consecrated in the affections of their citizens to the remotest posterity, the fame of Greene will ever find in them a more durable as well as a more flattering Memorial than in the proudest monuments of marble or brass.
But where alas is now this consumate General, this brave soldier, this discerning statesman, this steady patriot, this virtuous citizen, this amiable man? Why could not so many talents, so many virtues, so many bright and useful qualities shield him from a premature grave? Why was he not longer spared to a country which he so dearly loved, which he was so well able to serve, which still seems so much to stand in need of his services? Why was he only allowed to assist in laying the foundation and not permitted to aid in rearing the superstructure of American greatness? Such are the inquiries, which our friendly, yet short sighted regrets would naturally suggest. But inquiries like these are to be discarded as presumptuous. Tis not for us to scan but to submit to the dispensations of heaven. Let us content ourselves with revering the memory, imitating the virtues, and as far as we dare emulating the glory of the man, whom neither our warmest admiration nor our fondest predilection could protect from the fatal shaft. And as often as we indulge our sorrow in his loss let us ⟨not⟩ fail to mingle the reflection that he has left behind him offspring who are the heirs to the friendship which we bore to the father and who have a claim from many, if not from all of us to cares not less than parental.
